Citation Nr: 1030913	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  08-19 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for residuals of cesarean 
section.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from April 1985 to April 2005.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision by a Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for residuals of a 
cesarean section.

In December 2008, the Veteran had a video conference hearing 
before the undersigned Veterans Law Judge.  In March 2010, the 
Board remanded the cesarean section residuals issue to the RO for 
the development of additional evidence.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives.  The Board will proceed with review.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's scarring and scar area numbness are standard 
residuals, and not complications, of a cesarean section performed 
during service in 2002.


CONCLUSION OF LAW

The criteria for establishing service connection for residuals of 
cesarean section, including scarring and scar numbness, have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 4.116, Note 1 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued in 
August 2005 and September 2006.  In those letters, the RO advised 
the Veteran what information and evidence was needed to 
substantiate a claim for service connection.  The RO informed the 
Veteran what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained by 
VA.  The September 2006 letter also advised the Veteran how VA 
determines disability ratings and effective dates.  The case was 
last adjudicated in a June 2010 supplemental statement of the 
case.

The record reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Veteran, including 
service treatment records, post service treatment records, VA 
examination reports, and the transcript of the December 2008 
video conference hearing.  The Board remanded the case for an 
additional VA medical examination, and a new examination was 
performed.

The Veteran was notified and aware of the evidence needed to 
substantiate that claim, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  The Veteran 
actively participated in the claims process by submitting written 
argument and testifying at a hearing.  Thus, the Veteran was 
provided with a meaningful opportunity to participate in the 
claims process, and she has done so.  Any error in the sequence 
of events or content of the notices is not shown to have affected 
the essential fairness of the adjudication or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  VA has 
substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision on 
the claim at this time.

Cesarean Section Residuals

The Veteran had a cesarean section in the birth of her child 
during service.  She is seeking service connection and disability 
compensation for residuals of that surgery, described as a scar 
and numbness in the area surrounding the scar.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

The portion of the VA rating schedule that addresses 
gynecological conditions indicates that pregnancy and childbirth 
are not disabilities for rating purposes; but that chronic 
residuals of medical or surgical complications of pregnancy may 
be disabilities for rating purposes.  38 C.F.R. § 4.116, Note 1.  

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's service medical records show that a cesarean 
section was performed in the birth of her child in June 2002.  On 
follow-up in July 2002, she reported ongoing pain in the cesarean 
section area.  The treating clinician stated that the scar was 
healing well.

In February 2005, the Veteran had a VA medical examination in 
preparation for retirement from service.  She reported having 
mild numbness of the cesarean section scar, and decreased 
sensation in the left lower abdomen.  The Veteran had another VA 
examination in October 2005, after separation from service.  The 
examiner noted that the Veteran had a scar from the 2002 cesarean 
section.  The examination report indicated that the scar did not 
have any significant effects on the Veteran's usual occupation or 
daily activities.

In a March 2007 VA examination, the examiner found that the 
Veteran's cesarean section scar was well healed, and that there 
was slightly decreased sensation from about half an inch above 
the scar to about half an inch below the scar.

In the December 2008 hearing, the Veteran reported that numbness 
at and around the cesarean section scar diminishes and impairs 
sensation during sexual intercourse, and thus interferes in 
sexual relations between herself and her husband.  The Veteran 
stated that the examiner who performed the March 2007 examination 
at first declined to examine the cesarean section scar and 
surrounding area, and then indicated that she was examining the 
area only because the Veteran insisted.

In the March 2010 remand, the Board instructed that the Veteran 
should have another VA examination to obtain information about 
residuals of the cesarean section.  The Board specified that the 
examination should be performed by a clinician other than the 
physician who examined the Veteran in 2007.  The Board asked that 
the new examiner provide an opinion as to whether any numbness or 
decreased sensation in the scar or surrounding area represents a 
standard or certain residual of a cesarian section, or whether 
such findings would be classified as a complication from the 
surgery.

The Veteran had a new VA examination in May 2010, performed by a 
clinician other than the physician who examined her in 2007.  The 
Veteran reported numbness in the cesarean section scar area.  She 
indicated that exercising did not cause soreness in that area.  
The examiner observed two supra pubic scars, just above the 
public bone and under the abdominal pannus.  The scars were 
barely visible under the abdominal pannus.  The upper scar was 
1/8 inch wide and 6 inches long.  The lower scar was 1/8 inch 
wide and 5 6/8 inches long.  Both scars were linear, very faint, 
and superficial, with no indentation, keloid formation, 
deformity, or edema.  There was some firmness over the scars.  
There were no signs of skin breakdown.  The scars caused no 
limitation of motion.  There was loss of sensation over the scar 
areas only.  Sensation was intact in the mid to upper abdomen and 
in the bilateral groin areas.  The examination report indicated 
that the scars had no effects on daily activities.

The examiner provided the opinion that numbness of a scar, such 
as the Veteran has, can be a standard residual of a cesarean 
section.  The examiner noted that the Veteran did not report pain 
over the scars or in the lower abdomen.  The examiner indicated 
that such pain could be caused by nerve entrapment, which would 
be classified as a complication from cesarean section surgery.

The Veteran has loss of sensation in the area of her cesarean 
section scarring, without pain in or around that area.  The VA 
clinician who examined the Veteran in 2010 opined that the 
Veteran's residual loss of sensation is a standard residual of 
that surgery, and is not a complication of the surgery.  
According to that clinical opinion, the residual scar area 
numbness is not a medical complication of pregnancy or of 
childbirth via cesarean section.  The Board concludes that the 
medical findings on examination and opinion of the VA examiner 
are of greater probative value than the Veteran's allegations 
regarding her cesarean section residuals. 

As a standard residual of the cesarean section, the scarring with 
diminished sensation is not a disability for purposes of VA 
disability rating and compensation.  Service connection for the 
Veteran's cesarean section residuals, to include scarring and 
associated numbness, is denied.


ORDER

Entitlement to service connection for cesarean section residuals, 
to include scarring and associated numbness, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


